Gould, Associate Justice.
The affidavit by appellant that he is unable to give the bond and security for costs *155purports to have been made before the clerk of Columbia county, Arkansas, who affixed the seal of the “Board of Supervisors” as his seal of office. There is no law of this State authorizing such an afficer to administer oaths, and the instrument is not an affidavit within the meaning of the statute. (Shelton v. Berry, 19 Tex., 154, Bouv. L. Dict., Affidavit.) The motion to dismiss is sustained.
Dismissed.